DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/15/2021 has been entered.
Status of Rejections
All previous rejections are withdrawn in view of applicant’s arguments.
New grounds of rejection are presented herein.
Claims 1-3, 6-8 and 14 are pending and under consideration for this Office Action.
Claim Objections
Claim 7 is objected to because of the following informalities:  
In line 13, “the anode when used for brine electrolysis has” should read, “the anode, when used for brine electrolysis, has”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 6-8 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlson et al. (U.S. 2007/0261968), hereinafter Carlson, in view of Hollinger et al. (“Electrohydrodynamic-Jet Deposition of Pt-Based Fuel Cell Catalysts”, ASME 2016 14th International Conference on Fuel Cell Science, Engineering and Technology), hereinafter Hollinger, and Krause et al. (U.S. Patent No. 3,906,122), hereinafter Krause.
Regarding claim 1, Carlson teaches an anode for electrolysis (see e.g. Paragraph 0011, lines 1-2 and Paragraph 0021, lines 8-10), comprising a metal base and a catalyst layer on a surface of the base (see e.g. Paragraph 0022, lines 1-3), the catalyst layer comprising a platinum group oxide and titanium oxide, wherein the platinum group oxide comprises ruthenium oxide, iridium oxide, and palladium oxide (see e.g. Paragraph 0011, lines 7-11), deposited on a surface of the base via electrostatic spray deposition (see e.g. Paragraph 0037, lines 1-6). Carlson further teaches the ratio of ruthenium oxide to iridium oxide being 90:10-50:50, i.e. 9:1-1:1 (see e.g. Paragraph 0013), encompassing the claimed 27:20-35:25, i.e. 1.35:1-1.4:1, the ratio of both ruthenium and iridium oxides to palladium oxide being 95:5-60:40, i.e. 10:1-1.5:1 (see e.g. Paragraph 0014), encompassing the claimed (27+20):8-(35+25):15, i.e. 5.875:1-4:1, and the ratio of ruthenium, iridium and palladium oxides to titanium oxide being 10:90-60:40, i.e. 0.111:1-1.5:1 (see e.g. Paragraph 0012), encompassing the claimed (27+20+8):45-(35+25+15):50, i.e. 1.222:1-1.5:1.
MPEP § 2144.05 I states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”.
Carlson does not explicitly teach the catalyst layer being divided into a plurality of pixels and the uniform distribution of active material being indicated by a standard deviation of iridium compositions of the plurality of divided pixels of 0.35 mol% or less.
The standard deviation of iridium, which is a way to describe uniformity (see e.g. Paragraph 0027 of the instant specification), is a result-effective variable that effects the activity or lifetime of the anode (see e.g. Paragraphs 0048-0049 of the instant specification, also evidenced by Hollinger, see e.g. Page 1, Col. 2, lines 20-26). MPEP § 2144.05 II states ‘"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)’. 
Carlson teaches the coating being formed uniformly (see e.g. Paragraph 0038, lines 1-3) as well as the coating being deposited using an electrostatic spray method (see e.g. Paragraph 0037, lines 1-6), which is the same method used in the instant specification to achieve uniform distribution (see e.g. Paragraph 0017 of the instant specification).
Hollinger teaches that catalyst distribution can be controlled by the coating process (see e.g. Page 1, Col.1, lines 1-11), and that uneven catalyst layer distribution lowers the electrode performance, i.e. activity (see e.g. Page 1, Col. 2, lines 20-26).
Krause teaches a method of applying an electroconductive paint coating to an anode (Abstract), comprising controlling a predetermined amount of the paint at a controlled uniform rate via an electrostatic spray gun (see e.g. Col. 1, lines 45-50). Delivering the paint at a steady and controllable rate ensures that the object is uniformly coated (see e.g. Col. 1, lines 21-24).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the uniformity of iridium in the catalytic layer taught by Carlson through routine experimentation on the coating method to achieve the desired anode activity. 
Additionally, there is no indication in the claims as to the number or size of the pixels, and so any arbitrary number/size could be taken and result in the claimed standard deviation of “0.35 mol% or less”. For example, splitting an electrode into two “pixels” with an iridium mol% difference of 0.35 or less would meet the claimed limitation, where four pixels of the same electrode could have a different standard deviation due to the increase in data points. Regardless, when optimizing uniformity of the catalyst as stated above, the standard deviation of any arbitrary pixel number/size would be reduced.
Regarding claim 2, Carlson in view of Hollinger and Krause does not explicitly teach the standard deviation of the iridium compositions being 0.2 mol% or less. However, as stated above, the standard deviation of the iridium in the catalyst layer is a result-effective variable that can be optimized through routine experimentation on the coating method (see MPEP § 2144.05 II as cited above). 
Regarding claim 3, Carlson in view of Hollinger and Krause teaches the catalyst layer comprising 0.1 to 12 g/m2 ruthenium (see e.g. Carlson Paragraph 0038, lines 4-7, 0.05 to 6 g/m2 per side, resulting in 0.1 to 12 g/m2 total for the projected area), overlapping the claimed range of the present invention (see MPEP § 2144.05 I as cited above).
Regarding claim 6, Carlson in view of Hollinger and Krause teaches the catalyst layer further including niobium oxide (see e.g. Carlson Paragraph 0035, lines 1-4, and Paragraph 0033, lines 10-13).
Regarding claim 7, Carlson teaches an anode for electrolysis (see e.g. Paragraph 0011, lines 1-2 and Paragraph 0021, lines 8-10), comprising a sandblasted metal base having irregularities on a surface thereof (see e.g. Paragraph 0026, lines 1-2, and Paragraph 0031, lines 1-7) and a catalyst layer on a surface of the base (see e.g. Paragraph 0022, lines 1-3), the catalyst layer comprising a platinum group oxide and titanium oxide, wherein the platinum group oxide comprises ruthenium oxide, iridium oxide, and palladium oxide (see e.g. Paragraph 0011, lines 7-11) deposited via electrostatic spray deposition on the surface of the metal base having irregularities(see e.g. Paragraph 0037, lines 1-6), wherein the anode, when used for bring electrolysis, has reduced overvoltage (“extended time before a significant rise in voltage”, see e.g. Paragraph 0045) and generates 8 g/l or more of hypochlorite (see e.g. Paragraph 0011, lines 5-7). Carlson further teaches the ratio of ruthenium oxide to iridium oxide being 90:10-50:50, i.e. 9:1-1:1 (see e.g. Paragraph 0013), encompassing the claimed 27:20-35:25, i.e. 1.35:1-1.4:1, the ratio of both ruthenium and iridium oxides to palladium oxide being 95:5-60:40, i.e. 10:1-1.5:1 (see e.g. Paragraph 0014), encompassing the claimed (27+20):8-(35+25):15, i.e. 5.875:1-4:1, the ratio of ruthenium, iridium and palladium oxides to titanium oxide being 10:90-60:40, i.e. 0.111:1-1.5:1 (see e.g. Paragraph 0012), encompassing the claimed (27+20+8):45-(35+25+15):50, i.e. 1.222:1-1.5:1. As the ratios of ruthenium oxide to the rest of the components are encompassed, as stated above, the 27-28 mol% of ruthenium is also encompassed, for instance with 40:60 Ti:(Ru+Ir+Pd) and 40:60 Pd:(Ru+Ir), ruthenium oxide is present in an amount of 18-32.5 mol%.
MPEP § 2144.05 I states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”.
Carlson does not explicitly teach the catalyst layer being divided into a plurality of pixels and the uniform distribution of active material being indicated by a standard deviation of iridium compositions of the plurality of divided pixels of 0.35 mol% or less.
The standard deviation of iridium, which is a way to describe uniformity (see e.g. Paragraph 0027 of the instant specification), is a result-effective variable that effects the activity or lifetime of the anode (see e.g. Paragraphs 0048-0049 of the instant specification, also evidenced by Hollinger, see e.g. Page 1, Col. 2, lines 20-26). MPEP § 2144.05 II states ‘"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)’. 
Carlson teaches the coating being formed uniformly (see e.g. Paragraph 0038, lines 1-3) as well as the coating being deposited using an electrostatic spray method (see e.g. Paragraph 0037, lines 1-6), which is the same method used in the instant specification to achieve uniform distribution (see e.g. Paragraph 0017 of the instant specification).
Hollinger teaches that catalyst distribution can be controlled by the coating process (see e.g. Page 1, Col.1, lines 1-11), and that uneven catalyst layer distribution lowers the electrode performance, i.e. activity (see e.g. Page 1, Col. 2, lines 20-26).
Krause teaches a method of applying an electroconductive paint coating to an anode (Abstract), comprising controlling a predetermined amount of the paint at a controlled uniform rate via an electrostatic spray gun (see e.g. Col. 1, lines 45-50). Delivering the paint at a steady and controllable rate ensures that the object is uniformly coated (see e.g. Col. 1, lines 21-24).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the uniformity of iridium in the catalytic layer taught by Carlson through routine experimentation on the coating method to achieve the desired anode activity. 
Additionally, there is no indication in the claims as to the number or size of the pixels, and so any arbitrary number/size could be taken and result in the claimed standard deviation of “0.35 mol% or less”. For example, splitting an electrode into two “pixels” with an iridium mol% difference of 0.35 or less would meet the claimed limitation, where four pixels of the same electrode could have a different standard deviation due to the increase in data points. Regardless, when optimizing uniformity of the catalyst as stated above, the standard deviation of any arbitrary pixel number/size would be reduced.
Regarding claims 8 and 14, Carlson in view of Hollinger and Krause teaches the metal base comprising titanium, tantalum, nickel, zirconium, tungsten or alloys thereof (see e.g. Carlson Paragraph 0022, lines 2-7). 
Response to Arguments
Applicant’s arguments, see pages 6-8 and 12-14, filed 11/15/2021, with respect to the rejection(s) of claim(s) 1 and 7 under 35 USC 103 over DiFranco in view of Hollinger and Krause, particularly regarding the respective molar ratios and molar percentages, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Carlson, Hollinger and Krause.
Applicant’s arguments, see pages 8-11, with respect to claim(s) 3, particularly regarding the loading of Ru taught by DiFranco, have been considered but are moot because the new ground of rejection does not rely on DiFranco.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shimamune et al (U.S. Patent No. 7,566,389) discloses an electrode comprising a coating including a valve metal oxide such as titanium oxide and one or more platinum group metal oxides, preferably ruthenium and at least one of iridium, palladium, rhodium, and osmium, wherein the ratio of the platinum group metal(s) to the valve metal(s) is preferable 1.25:1-1:1 and the ratio of two platinum metal oxides, such as ruthenium and iridium, is preferably 0.667:1-1.5:1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOFOLUWASO S JEBUTU whose telephone number is (571)272-1919. The examiner can normally be reached M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S.J./Examiner, Art Unit 1795                                                                                                                                                                                                        
/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795